PER CURIAM.
Defendant-appellant, a minor, urges as error the insufficiency of the evidence to support his adjudication of delinquency because of his violation of § 877.11, Fla.Stat., F.S.A. (inhalation and possession of harmful chemical substances). After a careful examination of the record in the case sub judice, we conclude that there was sufficient competent evidence contained therein to sustain the court’s finding that the defendant juvenile at least had constructive possession of Transmission “GO” Fluid and further that he was in an intoxicated condition. Accordingly, the order adjudicating the appellant a delinquent child is affirmed. Cf. In Interest of P.G. and G.G., Minors, Fla.App. 1973, 280 So.2d 490.
Affirmed.